Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

The following is an examiner’s statement of reasons for allowance: With respect to base claims 1 and 16, none of the prior art of record, alone or in combination, discloses a stent comprising, inter alia: an endovascular graft having a first end, a second end, and a tubular body that is expandable and extends from the first end to the second end; and a coagulation apparatus attached to the tubular body of the endovascular graft between the first end and the second end, the coagulation apparatus having a frame and a coagulant attached to the frame, wherein the coagulant comprises fibrous material that defines a porous web by which the frame is circumferentially tethered to the tubular body; wherein the fibrous material is arranged in a plurality of overlapping tiers, each tier of the plurality of overlapping tiers comprising at least one 
With respect to base claim 12, none of the prior art of record, alone or in combination, discloses a method of inhibiting endoleaks in a blood vessel with a wall having an aneurysm, the method comprising, inter alia: inserting a stent within the blood vessel at a site of the aneurysm, wherein the stent includes an endovascular graft, having a tubular body, and a coagulation apparatus attached to the tubular body of the endovascular graft between the first end and the second end, the coagulation apparatus having a frame and a coagulant attached to the frame, wherein the coagulant comprises fibrous material that defines a porous web by which the frame is circumferentially tethered to the tubular body; wherein the fibrous material is arranged in a plurality of overlapping tiers, each tier of the plurality of overlapping tiers comprising at least one fibrous strand oriented to define a network of pores within the porous web, and wherein each tier of the plurality of overlapping tiers circumscribes the tubular body.
For comparison to the present invention, prior-art reference Shahriari (U.S. Pat. No. 8,940,040) discloses, for example; a stent and a method with the stent, wherein the stent comprises, inter alia: an endovascular graft having a first end, a second end, and a tubular body that is expandable and extends from the first end to the second end, and a coagulation apparatus attached to the tubular body of the endovascular graft between the first end and the second end, the coagulation apparatus having a frame and a coagulant attached to the frame, wherein the coagulant comprises fibrous material that defines a porous web within the coagulation apparatus, and wherein the fibrous material is arranged in a plurality of overlapping tiers.  However, Shahriari does not disclose that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rhodes (U.S. Pat. No. 5,665,117) teaches a stent for placement in a blood vessel with a wall having an aneurysm.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771